                   Case 21-10527-JTD               Doc 875          Filed 08/31/21                        Page 1 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )    Chapter I I
                                                                )
CL H WINDDOWN LLC, el ai.,l                                     )    Case No. 2l-10527                     (JTD)
                                                                )
                                       Debtors                  )    (Jointly Administered)
                                                                )


                                            ,\llII),\\'lT     oF sl..Rvl( ll

            I, Sabrina G. Tu. depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

       On August 27,2021. at my direction and under my supervision, employees of Stretto
caused the following documents to be served via overnight mailon thc scrvice list attached heret<r
as &!iU!!A, and via electronic mail on the service list attached hereto as Exhibit B:


           Declaration of Brian Wciss in Support of Confirmation                                           of Debtors'   Amended
           Chapter I I Plan of Liquidation (Docket No. 865)

           Memorandum of Law in Support of Confirmation                                      of Debtors' First           Amended
           Chapter I I Plan of Liquidation (Docket No. 866)

         In addition to the methods ofservice set forth herein, parties who have requested electronic
notification of filings via the Bankruptcy Court's CM/ECF system were sent the above referenced
documents via electronic service.

Dated: August        3l,2021
                                                                                                            Sabrina G. Tu

    A notary public or other officer completing this certificate verifies only the identity of                              the
    individual who signed the document to which this certificate is attached, and not                                       the
    truthfulness, accuracy, or validity ofthat document.
State of Califomia.
County of Orange

Subscribed and sworn to (or affirmed) before me on this 3l"tday ofAugust 2021 by Sabrina C.
'fu, proved to me on the basis of satislactory evidence to be the pcrson who appeared before me.
                                                                           STEPII^NIE T^, DTLCADO
                                                                                            (.
Signature:          )--   S>-'-'                                      ry
                                                                           Not.ry Pobtrc.

                                                                           Coohr$ro^ t l28!ll.
                                                                                                 rornrd


                                                                           cofn trrr6 tuv !7. lo2!

I
    The Debtors in these cases, along with the last four digits ofeach Debtor's federal tax identification number, are: CL
H Winddown LLC (8957); CL I Winddown LLC (1596); CL PH Winddown LLC (8957): CL PA Winddown LLC
(5153); CL PIH Winddown LLC (8957): CL PP Winddown LLC (8957); CL RH Winddown LLC (E957): CL Sub
Winddown LLC (E957)i PP PA Winddown LLC (8322); CL R Winddown LLC (3'12'7\: and PSS Winddown LLC
(994E).
Case 21-10527-JTD   Doc 875   Filed 08/31/21   Page 2 of 8




                    Exhibit A
                                              Case 21-10527-JTD             Doc 875       Filed 08/31/21       Page 3 of 8

                                                                                Exhibit A
                                                                          Served via Overnight Mail

                    Name                            Attention                          Address 1                       Address 2                   City      State       Zip
 CA Resources Recycling & Recovery     Attn: Addressee or Legal Dept      1001 I St Mail Stop 9A                                            Sacramento      CA       95814
 DE Secretary of State Franchise Tax   Division of Corporations           PO Box 898                                                        Dover           DE       19903
 DE Secretary of Treasury              Attn: Addressee or Legal Dept      PO Box 7040                                                       Dover           DE       19903
 Emerging Acquisitions LLC             Attn: Addressee or Legal Dept      3592 W 5th Ave                                                    Eugene          OR       97402
 Federal Communications Commission     Attn: Matthew Berry                445 12th St SW                       Office of General Counsel    Washington      DC       20554
 Internal Revenue Service              Attn: Addressee or Legal Dept      PO Box 21126                                                      Philadelphia    PA       19114
 Internal Revenue Service              Attn: Insolvency                   1352 Marrows Rd 2nd Floor                                         Newark          DE       19711-5445
 Internal Revenue Service              Centralized Insolvency Operation   2970 Market St                                                    Philadelphia    PA       19104
 Nissan Motor Acceptance Corp.         Attn: Addressee or Legal Dept      8900 Freeport Pkwy                                                Irving          TX       75063
 Office of the Attorney General        Attn: Michael B. Mukasey           950 Pennsylvania Ave NW              U.S. Department of Justice   Washington      DC       20530-0001
 Olympic Wire & Equipment Co. Inc.     Attn: Addressee or Legal Dept      PO Box 3227                                                       Newport Beach   CA       92659
 PA Office of the Attorney General     Attn: Addressee or Legal Dept      Strawberry Square 16th Floor                                      Harrisburg      PA       17120
 Pension Benefit Guaranty Corp.        Office of the General Counsel      1200 K St NW                                                      Washington      DC       20005-4026
 PNC Equipment Finance LLC             Attn: Addressee or Legal Dept      655 Business Center Dr                                            Horsham         PA       19044
 Secretary of Treasury                 Attn: Addressee or Legal Dept      15th & Pennsylvania Ave NW                                        Washington      DC       20220
 Securities & Exchange Commission      Attn: Mark Schonfeld               3 World Financial Center Suite 400                                New York        NY       10281-1022
 Signature Business Leasing LLC        Attn: Addressee or Legal Dept      225 Broadhollow Rd Suite 132W                                     Melville        NY       11747
 Susquehanna Commercial Finance Inc.   Attn: Addressee or Legal Dept      2 Country View Rd Suite 300                                       Malvern         PA       19355
 Toyota IndustriesCommercial Finance   Attn: Addressee or Legal Dept      PO Box 9050                                                       Dallas          TX       75019-9050
 Toyota Motor Corporation              Attn: Addressee or Legal Dept      PO Box 3457                                                       Torrance        CA       90510
 TX Office of the Attorney General     Attn: Addressee or Legal Dept      300 W 15th St                                                     Austin          TX       78701
 UMB Bank N.A. as Trustee              Attn: Addressee or Legal Dept      120 S Sixth St Suite 1400                                         Minneapolis     MN       55402
 US Attorney District of Delaware      c/o US Attorneys Office            1313 N Market St                     Hercules Building            Wilmington      DE       19801
 Wells Fargo Bank N.A.                 Attn: Addressee or Legal Dept      PO Box 3072                                                       Cedar Rapids    IA       52406-3072




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                               Page 1 of 1
Case 21-10527-JTD   Doc 875   Filed 08/31/21   Page 4 of 8




                    Exhibit B
                                                    Case 21-10527-JTD                Doc 875     Filed 08/31/21           Page 5 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                           Attention                                   Address 1                                  Email
                                                                                                                                            bso@saxtonstump.com
     A1 Energy                                      c/o Saxton & Stump LLC                             Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                            csimon@crosslaw.com
                                                                                                       Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
     Allan Company                                  c/o Cross & Simon LLC                              Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                            mgottfried@elkinskalt.com
                                                                                                                                            tbrooks@elkinskalt.com
     Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP      Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
     Anderson Systems Inc.                          c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            john.demmy@saul.com
     Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                            michael.messersmith@arnoldporter.com
                                                    Attn: Michael Messersmith, Sarah Gryll, & Ginger                                        sarah.gryll@arnoldporter.com
     Arnold & Porter Kaye Scholer LLP               Clements                                                                                ginger.clements@arnoldporter.com
                                                                                                                                            akramer@otterbourg.com
                                                                                                       Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
     Bank Leumi USA                                 c/o Otterbourg PC                                  Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                            knight@rlf.com
                                                                                                                                            queroli@rlf.com
                                                                                                       Attn: John H. Knight & David T.      rbgroup@rlf.com
     Bank Leumi USA                                 c/o Richards Layton & Finger PA                    Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                       Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
     Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP            Kwong                                jsk@lnbyb.com
                                                                                                                                            jedmonson@rc.com
     Berks61 Owner LLC                              c/o Robinson & Cole LLP                            Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                            jeremy.williams@kutakrock.com
     Blue Ridge Bank                                c/o Kutak Rock LLP                                 Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                            john.demmy@saul.com
     Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                 Attn: John D. Demmy, Esq.            robyn.warren@saul.com
     Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                       Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            andrea.kendrick@doj.ca.gov
     California Department of Resources Recycling   c/o California Department of Justice, Office of the                                     rochelle.udaquillen@doj.ca.gov
     & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick            bryant.cannon@doj.ca.gov
     California Office of the Attorney General                                                                                              bankruptcy@coag.gov
                                                                                                                                            joneill@pszjlaw.com
                                                                                                       Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
     CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP              Golden                               efile1@pszjlaw.com
                                                                                                       Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                       William G. Malcolm, Esq., & Nathan   bill@mclaw.org
     City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation          F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                            olivia.salvatierra@lgbs.com
                                                                                                                                            dallas.bankruptcy@publicans.com
                                                                                                                                            dallas.bankruptcy@lgbs.com
                                                                                                                                            beth.weller@lgbs.com
     Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP          Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 1 of 4
                                                     Case 21-10527-JTD              Doc 875        Filed 08/31/21         Page 6 of 8

                                                                                          Exhibit B
                                                                                   Served via Electronic Mail

                          Name                                            Attention                                  Address 1                               Email
     Delaware Office of the Attorney General         Delaware Department of Justice                                                        attorney.general@delaware.gov
     Delaware Secretary of State                     Division of Corporations                                                              dosdoc_bankruptcy@state.de.us
     Delaware State Treasury                                                                                                               statetreasurer@state.de.us
                                                                                                                                           norman.kinel@squirepb.com
                                                                                                                                           sarah.conley@squirepb.com
     East West Bank                                  c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel              norman-kinel-4300@ecf.pacerpro.com
     Electronic Systems SPA                          Attn: Villard Bastien                                                                 vbastien@me.com
                                                                                                                                           hhecfb@hershnerhunter.com
     Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                ncary@hershnerhunter.com
                                                                                                                                           john.knapp@millernash.com
                                                                                                                                           edgar.rosales@millernash.com
     Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.           dona.purdy@millernash.com
     Everrank Inc.                                   PMB 280                                                                               davidha@everrankca.com
     Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.      mbusenkell@gsbblaw.com
                                                                                                                                           jgentile@beneschlaw.com
                                                                                                                                           kcapuzzi@beneschlaw.com
                                                                                                        Attn: Kevin M. Capuzzi & John C.   debankruptcy@beneschlaw.com
     Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                            lmolinaro@beneschlaw.com
                                                                                                        Attn: Robert M. Hirsh, Esq. &      rhirsh@lowenstein.com
     Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.      nsanfilippo@lowenstein.com
                                                                                                        Attn: Eric J. Monzo & Brya M.      emonzo@morrisjames.com
     Indorama Ventures Holdings LP                   c/o Morris James LLP                               Keilson                            bkeilson@morrisjames.com
     Internal Revenue Service                        Attn: Susanne Larson                                                                  sbse.insolvency.balt@irs.gov
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Dilworth Paxson LLP                            Attn: Martin J. Weis               mweis@dilworthlaw.com
     Interstate Automobile Network dba Luxury Auto
     Leasing                                         c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson              office@stevebryson.com
     Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
     Latham & Watkins LLP                            Attn: James Ktsanes                                                                    james.ktsanes@lw.com
                                                                                                                                            jeff.bjork@lw.com
     Latham & Watkins LLP                            Attn: Jeff Bjork                                                                       carbonlite.lwteam@lw.com
                                                                                                        Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
     LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                             Anaya                               vanaya@jw.com
                                                                                                                                            jnimeroff@bmnlawyers.com
     Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Christopher A. Ward           cward@polsinelli.com
     Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                            marcy.smith@troutman.com
                                                                                                                                            wlbank@troutman.com
                                                                                                                                            monica.molitor@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                        Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
     Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                    kay.kress@troutman.com
                                                                                                                                            caroline.djang@bbklaw.com
     Niagara Bottling LLC                            c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 2 of 4
                                                  Case 21-10527-JTD                  Doc 875     Filed 08/31/21          Page 7 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                            Name                                         Attention                                   Address 1                              Email
                                                                                                      Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
     Niagara Bottling LLC                         c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                          bronationalecf@weltman.com
     Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                          joseph.mcmahon@usdoj.gov
     Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                          carolina.velarde@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
     Official Committee of Unsecured Creditors    c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                      Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                      Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
     Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                          nevrard@exactstaff.com
                                                                                                                                          gordonsmith17@yahoo.com
     Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                          erin.brady@hoganlovells.com
                                                                                                                                          david.simonds@hoganlovells.com
                                                                                                                                          edward.mcneilly@hoganlovells.com
                                                                                                      Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
     Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                          mark@replenysh.com
     Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
     Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                      Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
     Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                          bankfilings@ycst.com
                                                                                                                                          rbrady@ycst.com
                                                                                                      Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
     Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                          akramer@otterbourg.com
     Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                          jkleinman@fgllp.com
                                                                                                                                          jfrank@fgllp.com
                                                                                                                                          mmatlock@fgllp.com
                                                                                                                                          csmith@fgllp.com
     Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                     csucic@fgllp.com
                                                                                                                                          kevin.mangan@wbd-us.com
                                                                                                                                          heidi.sasso@wbdus.com
                                                                                                                                          chris.lewis@wbd-us.com
     Plastic Express                              c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.         rachel.metzger@wbd-us.com


In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 3 of 4
                                                    Case 21-10527-JTD             Doc 875          Filed 08/31/21        Page 8 of 8

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                          Name                                         Attention                                   Address 1                                  Email
                                                    c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. &jjeutter@smithlaw.com
     PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                      Anna B. Osterhout, Esq.             aosterhout@smithlaw.com
                                                                                                                                          rpatel@co.riverside.ca.us
     Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                            dresparza@rivco.org
                                                                                                                                          bankruptcynoticeschr@sec.gov
     Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                  nyrobankruptcy@sec.gov
     Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
     Solid Waste Services Inc. dba J.P. Mascaro &                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     Sons                                           c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                          marias@goldmclaw.com
                                                                                                                                          marias@ecf.courtdrive.com
     Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                          fdavis@hsblawfirm.com
                                                                                                                                          hharrington@hsblawfirm.com
                                                                                                                                          mphillips@mmwr.com
                                                                                                                                          marc-phillips-8177@ecf.pacerpro.com
     Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
     Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                        jeff.wilkison@stonebriarcf.com
                                                                                                                                          mmenkowitz@foxrothschild.com
                                                                                                                                          jmanfrey@foxrothschild.com
                                                                                                      Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
     TotalRecycle Inc.                              c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
     UMB Bank N.A., in its separate capacities as                                                                                         michael.messersmith@arnoldporter.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
     Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                          david.stratton@troutman.com
                                                                                                                                          evelyn.meltzer@troutman.com
                                                                                                                                          ken.listwak@troutman.com
     UMB Bank N.A., in its separate capacities as                                                                                         wlbank@troutman.com
     TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
     Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
     Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                          rbrady@ycst.com
                                                    Attn: Robert S. Brady, Edwin J. Harron, & Kara                                        eharron@ycst.com
     Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                         kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 4 of 4
